Plaintiff in error, in his brief on the motion for rehearing, calls attention to the fact, which we had overlooked, that at the oral argument he announced that he was willing to abandon the writ of error, No. 2934, which goes to the final judgment. In the reply brief defendants in error, in view of this, ask that an order be entered dismissing that writ. Such order will therefore be entered.
In view of the fact that confusion has crept into the discussion, by reason of there having been two writs *Page 445 
of error from separate judgments, we deem a rehearing and reconsideration desirable upon the motion to dismiss the writ of error in No. 2935. The motion for rehearing will therefore be granted.
                          OPINION OF THE COURT